Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.
Claims Status
Claims 1-20 are rejected.
Claim Objections
Claims 2 and 12 recite the limitation "the electrical characteristic" in line 1 of the claims.  There is insufficient antecedent basis for this limitation in the claims. 
Claims 10 and 20 recite the limitation "the electronic characteristics" in line 1 of the claims.  There is insufficient antecedent basis for this limitation in the claims. 
Claims 7 and 17 recite “The power system/method of claim 6/16, wherein the charging characteristic is one selected from a group consisting of a maximum charge time, usage since last charge, and charging history.” Independent claims 1 and 11 disclose “…wherein the predetermined threshold is at least partially based on at least one selected from a group consisting of a maximum charge time and a measure of usage since last charge…”. Claims 7 and 17 therefore do not further limit claims 6 and 16.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10840721 in view of CORRADO (US 8,508,079 B1, hereinafter CORRADO), LI (US 2017/0155526 A1, hereinafter LI) and FIELD et al. (US 2013/0257382 A1, hereinafter FIELD). Claim 1 of the above referenced patent discloses all limitations of claim 1 of the pending application except for “wherein when in standby mode the electronic processor, at predetermined time intervals, determines if the load device crosses the predetermined threshold a second time.” CORRADO discloses an energy conserving charger which detects the state of charge of the charge receiving device and places the charger in a standby mode when the device is determined to be fully charged, the charger intermittently measures the state of charge of the charge receiving device and activate charger when the state of charge falls below a certain threshold. FIELD discloses managing a battery of an electronic device wherein the battery capacity is lowered as the number of cycles exceed a certain threshold. Using a measure of usage since last charge (charge-discharge cycle) to set the threshold state of charge is well known to one of ordinary skill in the art before the effective time of the invention since SOC=charge level/capacity and the capacity is known to decrease over time due to battery aging causing the maximum charge time to go down. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of claim 1 such that the state of charge threshold is based at least in part on a measure of usage since last charge (cycle number) for the benefit of preventing extending the life of the battery by taking battery deterioration into account (See FIELD, Fig.1, Points 106-108). As per claim 2, The examiner explains that it is rejected under double patenting over claim 1 of the patented application in view of LI (US 2017/0155526 A1, hereinafter LI), LI discloses detecting electrical characteristics from a group consisting of voltage, current and resistance (See Par.25), Regarding claims 5 and 9, LI also discloses receiving information from a server regarding the characteristics of the load device (See Fig.1, Item#20 and Par.32). Claims 11-20 correspond to claims 1-10 and therefore same double patenting rejections apply. 

Application#17/089,312
Patent#10840721
Claim 3:
The power system of claim 1, wherein the electronic processor is further configured to receive information corresponding to the load device.
Claim 1:
determine a predetermined charge threshold of the battery based on an identity of the load device
Claim 4:
The power system of claim 3, wherein the information is at least one selected from a group consisting of a device type, a manufacture, and a model.
Claim 2:
The power receptacle of claim 1, wherein the identity of the load device is based on at least one selected from a group consisting of a manufacturer of the load device, a made of the load device, a model of the load device, and a unique identifier of the load device.
Claim 5:
The power system of claim 1, wherein the electronic processor is further configured to communicate, via a transceiver, with a server and receive, from the server, a charging command.
Claim 3:
The power receptacle of claim 1 wherein the electronic processor is further configured to communicate, via a transceiver or a communication link, with the load device to determine the state of charge of the battery.
Claim 6:
The power system of claim 1, wherein the electronic processor is further configured to reference a charging characteristic of the load device to determine when to discontinue supply of power.
Claim 1:
discontinue supply of power to the load device when the state of charge of the battery is at or above the predetermined charge threshold
Claim 7:
The power system of claim 6, wherein the charging characteristic is one selected from a group consisting of a maximum charge time, usage since last charge, and charging history.
Claim 7:
The power receptacle of claim 6, wherein the charging characteristic is one selected from the group consisting of a maximum charge time, usage since last charge, and charging history.

Claim 8:
The power receptacle of claim 1, wherein the electronic processor further determines the state of charge of the battery of the load device based on a communication with the load device
Claim 8:
The power system of claim 6, wherein the charging characteristic is received from the load.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 9, 11-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 2017/0155526 A1, hereinafter LI) in view of CORRADO (US 8,508,079 B1, hereinafter CORRADO) and in further view of FIELD et al. (US 2013/0257382 A1, hereinafter FIELD).
As per claims 1 and 11, LI discloses a power system comprising: 
a load terminal configured to electrically connect to a load device (See Fig.2, discloses an output terminal connected to load 40); 
a sensor configured to sense a state of charge of the load device (See Fig.2, Item#104, discloses an electrical detect module and Par.25, disclose “The electrical detect module 104 is electrically connected to the switch control circuit 103 and the live line output port, to detect instantaneous current, voltage, and working time of the electrical appliances”, Par.33, also discloses “controls the smart socket according to the charging status of the mobile phone, for example, the power output of the smart socket 10 would be closed when the mobile phone is fully charged”, this clearly indicates that the state of charge of the mobile phone is detected to determine that the mobile phone is fully charged); and
an electronic processor configured to receive, via the sensor, the state of charge of the load device, supply power, via the load terminal, to the load device, discontinue supply of power to the load device when the state of charge is at or above a predetermined threshold (See Fig.2, Item#103, discloses a switch control circuit connected to the electrical detect module 104 and Par.33, discloses “The cloud server 20 controls the smart socket according to the charging status of the mobile phone, for example, the power output of the smart socket 10 would be closed when the mobile phone is fully charged, the cloud server 20 sends message to mobile phone according to the charging status of the mobile phone” this is done via switch control circuit 103 and wireless transmission module 102). However, LI does not disclose the power system enter a standby mode upon discontinuing supply of power to the load device, wherein when in standby mode the electronic processor, at predetermined time intervals, determines if the state of charge of the load device is below the predetermined threshold 
CORRADO discloses an energy conserving charger comprising enter a standby mode upon discontinuing supply of power to the load device (See Fig.3,  Item#270 and Col.5, lines 22-28, disclose that when the device being charged reaches a high charge level, then the power saving mode is activated in the charger, disabling the energy conversion by the switching primary power source supply), wherein when in standby mode the electronic processor, at predetermined time intervals (See Col.5, lines 29-50, discloses that the processor of the energy conserving charger wakes up the device after a predetermined period of time  and determines if the external connected device needs charging), determines if the state of charge of the load device is below the predetermined threshold (See Col.5, lines 51-64, disclose that when the battery of the consumer electronic device is fully charged then the charger/adapter is shut down so that there is zero power consumption by the AC adapter and when the consumer electronic device battery falls below a certain level, then the controller turns the charger back on to charge the battery again).
LI and CORRADO are analogous art since they both deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LI with that of CORRADO by adding the energy saving device to the smart socket for the benefit of conserving energy when charging is not needed (See CORRADO, Col.3, lines 2-5). However LI and CORRADO do not disclose wherein the predetermined threshold is at least partially based on at least one selected from a group consisting of a maximum charge time and a measure of usage since last charge.
FIELD discloses a system and method to manage the cycle and runtime of a battery of a portable electronic device, wherein the capacity of the battery is adjusted based on a measure of usage since last charge (See Fig.4, Step#404 and Par.48, discloses determines if the battery usage exceeds a cycle number and if so reduce the charge termination voltage i.e. reduce battery capacity, this also changes the SOC since the SOC=charge level/capacity).
LI, CORRADO and FIELD are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LI and CORRADO with that of FIELD by setting the state of charge threshold based at least in part usage since last charge (number of cycles since last connected to the power source) for the benefit of extending the life of the battery by taking reduced capacity due to battery aging into consideration.

As per claims 2 and 12, LI, CORRADO and FIELD discloses the power system and method of claims 1 and 11 as discussed above, wherein the electrical characteristic is at least one selected from a group consisting of a voltage, a current, and a resistance (See LI, Par.25, discloses electrical detection module 104, detects current and voltage, also see CORRADO, Fig.3, Item#220, discloses a current measurement circuit). [[.]]

As per claims 3 and 13, LI, CORRADO and FIELD discloses the power system of claims 1 and 11 as discussed above, wherein the electronic processor is further configured to receive information corresponding to the load device (See LI. Par.32, discloses “…the smart socket 10 communicates with the mobile phone by wireless connection to query the model of the mobile phone.”).

As per claims 4 and 14, LI, CORRADO and FIELD discloses the power system and method of claims 3 and 13 as discussed above, wherein the information is at least one selected from a group consisting of a device type, a manufacture, and a model (See LI. Par.32, discloses “…the smart socket 10 communicates with the mobile phone by wireless connection to query the model of the mobile phone.”).
As per claims 5 and 15, LI, CORRADO and FIELD discloses the power system and method of claims 1 and 11 as discussed above, wherein the electronic processor is further configured to communicate, via a transceiver, with a server and receive, from the server, a charging command (See Fig.2, Item#103, discloses a wireless transmission module connected to the switch control circuit 103, also see Par.19, discloses the wireless terminal 30 also sends the wireless signal to the wireless transmission module 102 of the smart socket 10 through the cloud server 20 to control the operation of the switch control circuit 103).

As per claims 6 and 16, LI, CORRADO and FIELD discloses the power system and method of claims 1 and 11 as discussed above, wherein the electronic processor is further configured to reference a charging characteristic of the load device to determine when to discontinue supply of power (See LI, Par.32, discloses the smart socket queries device identification information, and then uses the identification information to obtain device parameters, Par.33, discloses that the parameters are then used to determine when the device is fully charged).

As per claims 7 and 17, LI, CORRADO and FIELD discloses the power system and method of claims 6 and 16 as discussed above, wherein the charging characteristic is one selected from a group consisting of a maximum charge time, usage since last charge, and charging history (See LI, Par.32, discloses the smart socket queries device identification information, and then uses the identification information to obtain device parameters, Par.33, discloses that the parameters are then used to determine when the device is fully charged, also see CORRADO, Col.10, lines 43-56, and Col.12, lines 65-67 disclose a learn mode for the energy conserving charger wherein charging current history stored in database is used to determine when the charging device should enter sleep mode or activated).

As per claims 9 and 19, LI, CORRADO and FIELD discloses the power system and method of claims 6 and 16 as discussed above, wherein the charging characteristic is received from a server (See LI, Par.32, discloses the cloud server providing charging parameters such as battery capacity).
Claim(s) 8, 10, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI in view of CORRADO and FIELD and in further view of LYON (US 2004/0145342 A1, hereinafter LYON).
As per claim 8 and 18, LI, CORRADO and FIELD discloses the power system and method of claims 6 and 16 as discussed above, however LI and CORRADO do not disclose wherein the charging characteristic is received from the load.
LYON discloses an adaptive charger system wherein the charger receives charging characteristics from the load (Par.26, discloses the charge receiving device memory includes information such as runtime, inductor information and charge history for device 204 as well as charge status, and other information useful when inductive charger 106 is charging).
LI, CORRADO, FIELD and LYON are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LI, CORRADO and FIELD with that of LYON such that the charging characteristics are received from the load for the benefit of expediting the process by eliminating the need to communicate with an external server.
As per claims 10 and 20, LI, CORRADO and FIELD discloses the power system and method of claims 1 and 11 as discussed above, however LI, CORRADO and FIELD do not disclose wherein the electronic characteristic is a time series of data points.
LYON discloses an adaptive charger system comprising the charger receiving charging characteristic from the load, wherein the electronic characteristic is a time series of data points (See Par.26, discloses the device memory includes information charge history for the device, charge history is a series of points in time comprising times and charging amounts).
LI, CORRADO, FIELD and LYON are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LI, CORRADO and FIELD with that of LYON such that the charging characteristics received is a time series for the benefit of prolonging the life of the battery by considering the battery charging history.
Conclusion
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot in view of the new grounds of rejection. The examiner provided FIELD to address the added limitation. Claim objects to claims 10 and 20 stand and objections to claims 2, 7, 12 and 17 are introduced. Double patenting rejection is updated to reflect the new limitation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859    

/EDWARD TSO/            Primary Examiner, Art Unit 2859